WiNslow, C. J.
In this case it is held:
1. A land contract which does not specifically describe the land to be conveyed, but refers to it. in such terms that by the aid of the facts and circumstances surrounding the parties at the time the court can with reasonable certainty determine the land which is to be conveyed, satisfies the statute of frauds in this regard and may be enforced. Messer v. Oestreich, 52 Wis. 684, 10 N. W. 6; Docter v. Hellberg, 65 Wis. 415, 27 N. W. 176; Inglis v. Fohey, 136 Wis. 28, 116 N. W. 857.
2. A contract to convey land is not breached by reason of the existence of a railroad right of way over it', if the right of way be either in actual use or so prepared for use that its existence and purpose are obvious and unmistakable. Smith v. Hughes, 50 Wis. 620, 7 N. W. 653.
By the Court. — Judgment reversed, and action remanded with directions to enter judgment for specific performance as demanded by the complaint.